Citation Nr: 1125605	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-45 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 11, 2008, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 11, 2008, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio that awarded service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2011; a transcript of that hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of background, the Veteran was previously denied service connection for "an ear condition" in June 1959, and bilateral hearing loss in January 1995, February 1995, and June 1999.  On March 11, 2008, the RO received a claim for compensation benefits for bilateral hearing loss and tinnitus.  Thereafter, in October 2009, the RO awarded service-connected compensation benefits for bilateral hearing loss and tinnitus; such awards were made effective March 11, 2008.  

Pertinent to the reasons for this remand, the Veteran testified at the June 2011 Board hearing that he was evaluated for hearing loss and tinnitus at the VA Medical Center (VAMC) in Cincinnati, Ohio prior to filing his claim in March 2008.  Pursuant to VA law, the date of VA outpatient or hospital examination will be accepted as the date of receipt of an informal claim to reopen and may be the basis for an earlier effective date if a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2010).  In the instant case, this means that the Veteran may be entitled to an effective date prior to March 11, 2008, if there is evidence of examination and/or treatment for hearing loss or tinnitus as far back as March 11, 2007.  Since VA treatment records have only been obtained for the period from January 23, 2008, to October 21, 2009, a remand is now necessary to associate any outstanding, relevant records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain ALL outpatient treatment records from the Cincinnati VAMC for the period from March 1, 2007, to January 23, 2008.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

